Order entered April 13, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00058-CV

          KEN PAXTON AND THE STATE OF TEXAS, Appellants

                                        V.

                        ARNIEKA SIMMONS, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-07822

                                     ORDER

      The reporter’s record in this case is past due. By postcard dated February 21,

2020, we notified Antionette Reagor, Official Court Reporter for the 68th Judicial

District Court, that the reporter’s record was overdue and directed her to file the

reporter’s record within thirty days. To date, the reporter’s record has not been

filed nor has Ms. Reagor corresponded with the Court regarding the status of the

reporter’s record.
      Accordingly, we ORDER Ms. Reagor to file either (1) the reporter’s record;

or (2) written verification that appellants have not paid for or made arrangements

to pay for the reporter’s record within TWENTY DAYS of the date of this order.

We notify appellants that if we receive verification they have not paid for or made

arrangements to pay for the reporter’s record, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c)

      We DIRECT the Clerk to send copies of this order to:

      Honorable Martin Hoffman
      Presiding Judge
      68th Judicial District Court

      Antoinette Reagor
      Official Court Reporter
      68th Judicial District Court

      All parties


                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE